Citation Nr: 1532375	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.A.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1980 to March 1981, and from February 1982 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bilateral carpal tunnel syndrome.  In an October 2013 rating decision, the Appeals Management Center fully granted service connection for right carpal tunnel syndrome; therefore, this issue is not in appellate status and is not before the Board. 

In July 2012, the Veteran and B.A. testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In May 2015, the Veteran was informed that the Veterans Law Judge who had conducted the July 2012 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different Veterans Law Judge.  In June 2015, the Veteran responded indicating that she did not want an additional Board hearing.  

In October 2014, the Board denied the claim of entitlement to service connection for left carpal tunnel syndrome.  In a May 2015 Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the October 2014 Board decision and remanded the case to the Board for adjudication consistent with the Court's order.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for left carpal tunnel syndrome.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).
 
The Veteran was afforded a VA examination in October 2013 in connection with her claim for bilateral carpal tunnel syndrome.  At that time, the Veteran reported symptoms of carpal tunnel syndrome beginning during service, for which she received medical treatment; however, the Veteran reported that she did not receive a diagnosis of carpal tunnel syndrome until 2006.  Following review of the Veteran's service treatment records and physical examination of the Veteran, the VA examiner opined that it was more likely than not that the Veteran's right carpal tunnel syndrome was related to service, but that it was less likely than not that the left carpal tunnel syndrome was related to service.  As rationale, the VA examiner indicated that service treatment records documented numbness in the right arm and hand, but there were no documented complaints of numbness in the left hand, only complaints of pain.  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  Specifically, while the VA examiner noted the Veteran's reports of in-service complaints, the VA examiner did not discuss the Veteran's lay contentions of in-service symptoms in providing rationale for her opinion; instead the VA examiner appeared to rely solely on the absence of documented symptoms in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  For these reasons, the Board finds that a new VA examination is warranted to assist in determining whether the Veteran's left carpal tunnel syndrome first manifested in service or is otherwise related to service.  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has consistently reported in-service symptoms in the left upper extremity; however, the Veteran's reports regarding onset and type of symptoms have varied across the appeal period.  In June 2006, the Veteran reported pain in both arms, left worse than right, beginning in 1991.  See VA Form 21-526 (Application for Compensation or Pension).  During the November 2009 VA examination, the Veteran reported numbness in both wrists and elbows beginning between 1982 and 1985.  In a December 2009 statement, the Veteran indicated pain in her left wrist began in 1983.  See also December 2009 VA Form 9.  During the September 2013 VA examination, the Veteran reported symptoms in both arms beginning in 1989.  Therefore, upon new examination, the VA examiner should elicit a full and complete history regarding the Veteran's in-service symptoms, with specific attention to symptoms in the left upper extremity.  

 Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's left carpal tunnel syndrome.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include a report of in-service symptoms in the left upper extremity.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left carpal tunnel syndrome began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

